PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SAHOO, SAMBIT
Application No. 15/548,775
Filed: 4 Aug 2017
For: BIOMETRIC UNIQUE COMBINATION IDENTIFICATION SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in reference petition to withdraw the holding of abandonment filed January 4, 2021.

The petition is GRANTED.

The application was held abandoned for failure to file a response to the non-final Office action mailed May 8, 2020, which set a three (3)-month shortened statutory period for reply. On November 25, 2020, a notice of abandonment was mailed.

Petitioner, pro se, asserts that the non-final Office action was never received. Petitioner asserts that the non-final Office action mailed May 8, 2020 was not delivered “due to Covid-19 situation.”  Petitioner further states that he discovered that the Office action had been returned as undeliverable at the end of October, 2020, and submitted a response, which was received at the USPTO on November 16, 2020.

A review of the record reveals that the examiner’s answer was mailed to applicant’s correspondence address May 8, 2020, but was inexplicably returned to the Office on June 1, 2020. The envelope returned to the Office is marked “Mail Service Suspended” and provides instructions to receive a postal refund. As such, a review of the record indicates an irregularity in that the Office action mailed May 8, 2020 was not delivered. In view thereof, the presumption that the non-final Office action was received at the address of record is overcome. 

The showing of record is that the non-final Office action mailed May 8, 2020, was not received.

In view of the submission on November 16, 2020, it is unnecessary to remail the non-final Office action. Rather, the submission of November 16, 2020 will be accepted as timely filed in view of the showing that the non-final Office action mailed May 8, 2020 was not received.

vacated and the holding of abandonment withdrawn.

The petition to withdraw the holding of abandonment is GRANTED.

The application is being referred to Technology Center Art Unit 3696 for further processing and examination on the reply filed November 16, 2020.

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET